Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Earnest Lee Miles, Jr., Appellant                    Appeal from the 71st District Court of
                                                     Harrison County, Texas (Tr. Ct. No. 20-
No. 06-21-00120-CR          v.                       0111X). Memorandum Opinion delivered
                                                     by Chief Justice Morriss, Justice Stevens
The State of Texas, Appellee                         and Justice Carter* participating. *Justice
                                                     Carter, Retired, Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s nunc pro tunc judgment to
reflect that sentence was imposed on July 20, 2021, rather than July 26, 2021. As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Earnest Lee Miles, Jr., has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                     RENDERED MARCH 22, 2022
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk